In an action to rescind a deed, the plaintiff appeals from an order of the Supreme Court, Queens County (Hart, J.), dated November 5, 2003, which denied his motion to recuse Justice Hart from presiding over any further proceedings in connection with the action.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff failed to set forth any demonstrable proof of bias to warrant the conclusion that Justice Hart’s failure to recuse himself was an improvident exercise of discretion (see Matter of Firestone v Siems, 272 AD2d 544, 545 [2000]; Anjam v Anjam, 191 AD2d 531, 533 [1993]; Manhattan School of Music v Solow, 175 AD2d 106, 109 [1991]; see also People v Moreno, 70 NY2d 403, 406 [1987]; People v Taylor, 142 AD2d 410, 420 [1988], affd 75 NY2d 277 [1990]; People v Bartolomeo, 126 AD2d 375, 391 [1987]; Matter of Johnson v Hornblass, 93 AD2d 732, 733 [1983]; People v Brown, 141 AD2d 657, 658 [1988]).
The plaintiff’s remaining contentions are without merit. Smith, J.P., Adams, Crane and Lifson, JJ., concur.